


109 HR 5614 IH: To amend title 14, United States Code, to vest in the

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5614
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mrs. Kelly introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 14, United States Code, to vest in the
		  Coast Guard primary responsibility in the Federal Government for the naval
		  defense of nuclear power facilities located on navigable waters of the United
		  States, and for other purposes.
	
	
		1.Responsibility and
			 authorities for naval defense of nuclear power facilities located on navigable
			 waters
			(a)ResponsibilitySection 2 of title 14, United States Code,
			 is amended by inserting before and shall maintain a state of
			 readiness the following: shall have primary responsibility in
			 the Federal Government for the naval defense of nuclear power facilities
			 located on navigable waters of the United States, including for providing
			 vessels capable of intercepting and destroying water-borne threats to such
			 facilities;.
			(b)Authorities
				(1)In
			 generalChapter 5 of title 14, United States Code, is amended by
			 inserting after section 86 the following:
					
						87.Naval defense of
				nuclear power facilities located on navigable watersTo carry out the responsibility of the Coast
				Guard for the naval defense of nuclear power facilities located on navigable
				waters of the United States, the Commandant of the Coast Guard—
							(1)may enter into
				agreements with the Secretary of Energy for the exchange of information
				regarding the defense of such facilities;
							(2)may assign Coast
				Guard officers to the Department of Energy for liaison purposes; and
							(3)may accept
				equipment and support from the Department of
				Energy.
							.
				(2)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by inserting after the item relating to section 86 the
			 following:
					
						
							87. Naval defense of nuclear power
				facilities located on navigable
				waters.
						
						.
				
